 

Exhibit 10.1

 

 



Bank of America

 

LOAN AGREEMENT

 

This Agreement dated as of June 16, 2015, is between Bank of America, NA (the
"Bank") and MECHANICAL TECHNOLOGY, INCORPORATED (the "Borrower").

 

 

1.

FACILITY NO. 1:    LINE OF CREDIT AMOUNT AND TERMS

 

 

1.1 

Line of Credit Amount.

 

 

(a)

During the availability period described below, the Bank will provide a line of
credit to the Borrower (the "Line of Credit"). The amount of the Line of Credit
(the "Facility No.1 Commitment") is One Million and 00/100 Dollars
($1,000,000.00).

 

 

(b)

This is a revolving line of credit. During the availability period, the Borrower
may repay principal amounts and reborrow them.

 

 

(c)

The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No.1 Commitment. If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.

 

 

1.2

Availability Period.  The Line of Credit is available between the date of this
Agreement and July 31, 2016, or such earlier date as the availability may
terminate as provided in this Agreement (the "Facility No.1 Expiration Date").

 

 

The availability period for this Line of Credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the Line of Credit (the "Renewal Notice").  If this Line of Credit is renewed,
it will continue to be subject to all the terms and conditions set forth in this
Agreement except as modified by the Renewal Notice.  If this Line of Credit is
renewed, the term "Expiration Date" shall mean the date set forth in the Renewal
Notice as the Expiration Date and the same process for renewal will apply to any
subsequent renewal of this Line of Credit.  A renewal fee may be charged at the
Bank's option.  The amount of the renewal fee will be specified in the Renewal
Notice.

 

 

1.3

Repayment Terms.

 

 

(a)

The Borrower will pay interest on June 30, 2015, and then on the last day of
each month thereafter until payment in full of any principal outstanding under
this facility.

 

 

(b)

The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No.1 Expiration Date.

 

 

1.4

Interest Rate.

 

 

(a)

The interest rate is a rate per year equal to the LlBOR Daily Floating Rate plus
2.50 percentage point(s).

 

 

(b)

The LIBOR Daily Floating Rate is a fluctuating rate of interest which can change
on each banking day.  The rate will be adjusted on each banking day to equal the
London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Bank) for U.S. Dollar deposits for delivery on the date in
question for a one month term beginning on that date.  The Bank will use the
London Interbank Offered Rate as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) as determined at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, as adjusted from time to time
in the Bank's sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs.  If such rate is not available at
such time for any reason, then the rate will be determined by such alternate
method as reasonably selected by the Bank.  A "London Banking Day" is a day on
which banks in London are open for business and dealing in offshore dollars.  If
at any time the LlBOR Daily Floating Rate is less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

-1-

 

 

 



 

 

 

 



 

2.

FACILITY NO. 2:    LINE OF CREDIT WITH TERM REPAYMENT PERIOD.

 

 

2.1

Line of Credit Amount.

 

 

(a)

During the availability period described below, the Bank will provide a line of
credit to the Borrower (the "Line of Credit").  The amount of the Line of Credit
(the "Facility No. 2 Commitment") is One Million and 00/100 Dollars
($1,000,000.00).

 

 

(b)

This is a non-revolving line of credit.  Any amount borrowed, even if repaid
before the expiration date of the Line of Credit, permanently reduces the
remaining available Line of Credit.

 

 

(c)

The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No. 2 Commitment.  If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.

 

 

2.2 Availability Period.  The Line of Credit is available between the date of
this Agreement and July 31, 2016, or such earlier date as the availability may
terminate as provided in this Agreement (the "Facility No. 2 Expiration Date").

 

 

2.3

Repayment Terms.

 

 

(a)

The Borrower will pay interest on June 30, 2015, and then on the last day of
each month thereafter until payment in full of any principal outstanding under
this facility.

 

 

(b)

The Borrower will repay the principal amount outstanding on the Facility No. 2
Expiration Date in equal installments beginning on August 31, 2016, and on the
same day of each month thereafter, and ending on July 31, 2021 (the "Repayment
Period").  Each principal installment shall be in an amount sufficient to fully
amortize the principal amount over the Repayment Period.  In any event, on the
last day of the Repayment Period, the Borrower will repay the remaining
principal balance plus any interest then due.

 

 

(c)

The Borrower may prepay the loan in full or in part at any time.  The prepayment
will be applied to the most remote payment of principal due under this
Agreement.

 

 

2.4

Interest Rate.

 

 

(a)

The interest rate is a rate per year equal to the LlBOR Rate (Adjusted
Periodically) plus 2.5 percentage point(s).

 

 

(b)

The interest rate will be adjusted on the first day of the month of every month
(the "Adjustment Date") and remain fixed until the next Adjustment Date.  If the
Adjustment Date in any particular month would otherwise fall on a day that is
not a banking day then, at the Bank's option, the Adjustment Date for that
particular month will be the first banking day immediately following thereafter.

 

 

(c)

The LlBOR Rate (Adjusted Periodically) is a rate of interest equal to the rate
per annum equal to the London Interbank Offered Rate (or a comparable or
successor rate which is approved by the Bank), as published by Bloomberg (or
other commercially available source providing quotations of such rate as
selected by the Bank from time to time) as determined for each Adjustment Date
at approximately 11:00 a.m. London time two (2) London  Banking Days prior to
the Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of
such interest  period) with a term of one month, as adjusted from time to time
in the Bank's sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs.  If such rate is not available at
such time for any reason, then the rate for that interest period will be
determined by such alternate method as reasonably selected by the Bank.  A
"London Banking Day" is a day on which banks in London are open for business and
dealing in offshore dollars.  If at any time the LlBOR Rate (Adjusted
Periodically) is less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

 

(d)

Each prepayment of an amount bearing interest at the rate provided by this
paragraph, whether voluntary, by reason of acceleration or otherwise, will be
accompanied by the amount of accrued interest on the amount prepaid, and a
prepayment fee as described below.  A "prepayment" is a payment of an amount on
a date other than an Adjustment Date.

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

 

- 2 -



 

 

 

 

(e)

The prepayment fee is intended to compensate the Bank for the funding costs of
the prepaid credit, if any.  The prepayment fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
Reinvestment Rate.  The calculation is defined more fully below.

 

 

(f)

The "Fixed Interest Rate Period" is the period during which the interest rate in
effect at the time of the prepayment does not change.  If the Fixed Interest
Rate Period does not extend for the entire remaining life of the credit, then
the following rules will apply:

 

 

 

(i)   

For any portion of the prepaid principal for which the scheduled payment date is
after the end of the Fixed Interest Rate Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.        

(ii)     

If a prepayment is made on a date on which the interest rate resets, then there
will be no prepayment fee.  

 

(g)

The prepayment fee calculation is made separately for each Prepaid Installment. 
A "Prepaid Installment" is the amount of the prepaid principal that would have
been due on a particular scheduled payment date (the  "Scheduled Payment
Date").  However, as explained in the preceding paragraph, all amounts of the
credit which would have been paid after the end of the Fixed Interest Rate
Period shall be considered a single Prepaid Installment with a Scheduled Payment
Date (for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.

 

 

(h)

The prepayment fee for a particular Prepaid Installment will be calculated as
follows:

 

 

 

(i) 

Calculate the monthly interest payments that would have accrued on the Prepaid
Installment through the applicable Scheduled Payment Date, if the prepayment had
not been made.  The interest payments will be calculated using the Original Cost
of Funds Rate.  

 

   

(ii)

Next, calculate the monthly interest income which could be earned on the Prepaid
Installment if it were reinvested by the Bank at the Reinvestment Rate through
the Scheduled Payment Date.        

(iii) 

Calculate the monthly differences of the amounts calculated in (i) minus the
amounts calculated in (ii).        

(iv) 

If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present value of the amounts calculated in (iii), using the
Reinvestment Rate. The result of the present value calculation is the prepayment
fee for the Prepaid Installment.  

 

(i)

Finally, the prepayment fees for all of the Prepaid Installments are added
together.  The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

 

(j)

The following definitions will apply to the calculation of the prepayment fee:

 

 

 

(i) 

"Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.  

 

   

(ii) 

"Bank Funding Markets" means one or more wholesale funding markets available to
the Bank, including the LIBOR, Eurodollar, and SWAP markets as applicable and
available, or such other appropriate money market as determined by the Bank in
its sole discretion.  

 

   

(iii) 

"Reinvestment Rate" means the fixed rate per annum, determined solely by the
Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

- 3 -

 

 

 



 

 



(k)

The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment.  The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount.  The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate.  These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 

 

2.5    

Fixed Rate Conversion Option.

 

 

(a)

During the Repayment Period, the Borrower will have a one-time option (the
"Fixed Rate Conversion Option") to convert the interest rate on the loan from
the rate specified above to a fixed rate, provided no event of default then
exists under this Agreement and provided the Borrower complies with the terms of
this Paragraph.  The Borrower may exercise the Fixed Rate Conversion Option by
giving written notice to the Bank (which notice may be by facsimile
transmission) of the Borrower's election to exercise such option. Once received
by the Bank, the Borrower's written notice to exercise the Fixed Rate Conversion
Option shall be deemed irrevocable.

 

 

(b)

The fixed rate shall become effective on the next Adjustment Date following the
Bank's receipt of the Borrower's written notice to exercise the Fixed Rate
Conversion Option, provided such notice is received by the Bank at least five
(5) banking days prior to such Adjustment Date.  Otherwise the fixed rate shall
become effective on the second succeeding Adjustment Date.

 

 

(c)

Upon the Borrower's request, the Bank shall quote indicative rates to the
Borrower for the fixed rate.  An indicative rate is the interest rate in effect
as of a date indicated by the Bank.  The Borrower understands that such
indicative rates shall not be binding on the Bank and shall not obligate the
Bank to fix the interest rate at any specific rate.  If the Borrower properly
and timely exercises the Fixed Rate Conversion Option, then the fixed rate
applicable to the loan shall be the indicative rate as of the date and time the
Fixed Rate Conversion Option is properly and timely exercised.  The Bank will
notify the Borrower in writing of the fixed rate.  The fixed rate, once elected
in accordance with this Paragraph, will remain in effect until the last day of
the Repayment Period.

 

 

(d)

Upon exercise of the Fixed Rate Conversion Option, the Bank will determine the
amount of the monthly payments that will be necessary to repay the unpaid
principal of the loan at the fixed rate over a term equal to the remaining term
of the Repayment Period.  The Borrower will pay the amount of the new payments
beginning on the first monthly payment date following the effective date of the
fixed rate and continuing on each monthly payment date thereafter until the last
day of the Repayment Period, on which date all remaining unpaid principal and
accrued interest shall be due and payable.

 

 

(e)

The Borrower may prepay the credit in full or in part at any time.  The
prepayment will be applied to the most remote payment of principal due under
this Agreement.

 

 

(f)

Each prepayment, whether voluntary, by reason of acceleration or otherwise, will
be accompanied by the amount of accrued interest on the amount prepaid, and, if
the prepayment is made after exercise of the Fixed Rate Conversion Option, the
prepayment fee described below.

 

 

(g)

The prepayment fee is intended to compensate the Bank for the funding costs of
the prepaid credit, if any. The prepayment fee will be determined by calculating
the funding costs incurred by the Bank, based on the cost of funds at the time
the interest rate was fixed, and subtracting the interest income which can be
earned by the Bank by reinvesting the prepaid funds at the Reinvestment Rate. 
The calculation is defined more fully below.

 

 

(h)

The "Fixed Interest Rate Period" is the period during which the interest rate in
effect at the time of the prepayment does not change.  If the Fixed Interest
Rate Period does not extend for the entire remaining life of the credit, then
the following rules will apply:

 

 

 

 

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 4 -

 

 

 

 

 

 

 



 

 

 

(i)

For any portion of the prepaid principal for which the scheduled payment date is
after the end of the Fixed Interest Rate Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.

       

(ii)  

If a prepayment is made on a date on which the interest rate resets, then there
will be no prepayment fee.

     

(i)

The prepayment fee calculation is made separately for each Prepaid Installment. 
A "Prepaid Installment" is the amount of the prepaid principal that would have
been due on a particular scheduled payment date (the "Scheduled Payment Date"). 
However, as explained in the preceding paragraph, all amounts of the credit
which would  have been paid after the end of the Fixed Interest Rate Period
shall be considered a single Prepaid Installment with a Scheduled Payment Date
(for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.

 

 

(j)

The prepayment fee for a particular Prepaid Installment will be calculated as
follows:

 

 

 

(i) 

Calculate the monthly interest payments that would have accrued on the Prepaid
Installment through the applicable Scheduled Payment Date, if the prepayment had
not been made.  The interest payments will be calculated using the Original Cost
of Funds Rate.

 

 

   

(ii) 

Next, calculate the monthly interest income which could be earned on the Prepaid
Installment if it were reinvested by the Bank at the Reinvestment Rate through
the Scheduled Payment Date.

       

(iii) 

Calculate the monthly differences of the amounts calculated in (i) minus the
amounts calculated in (ii).

       

(iv) 

If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present value of the amounts calculated in (iii), using the
Reinvestment Rate.  The result of the present value calculation is the
prepayment fee for the Prepaid Installment.

 

 

 

(k)

Finally, the prepayment fees for all of the Prepaid Installments are added
together.  The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

 

(l) 

The following definitions will apply to the calculation of the prepayment fee:

 

 

 

(i) 

"Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

 

 

   

(ii) 

"Bank Funding Markets" means one or more wholesale funding markets available to
the Bank, including the LIBOR, Eurodollar, and SWAP markets as applicable and
available, or such other appropriate money market as determined by the Bank in
its sole discretion.

 

 

   

(iii) 

"Reinvestment Rate" means the fixed rate per annum, determined solely by the
Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

 

(m)

The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment.  The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount.  The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate.  These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 

 

 

 

 

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 5 –

 

 



 

 

3.

FACILITY NO. 3:    LINE OF CREDIT WITH TERM REPAYMENT PERIOD.

 

 

3.1 

Line of Credit Amount.

 

 

(a)

During the availability period described below, the Bank will provide a line of
credit to the Borrower (the "Line of Credit").  The amount of the Line of Credit
(the "Facility NO. 3 Commitment") is Five Hundred Thousand and 00/100 Dollars
($500,000.00).

 

 

(b)

This is a non-revolving line of credit.  Any amount borrowed, even if repaid
before the expiration date of the Line of Credit, permanently reduces the
remaining available Line of Credit.

 

 

(c)

The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility NO. 3 Commitment.  If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.

 

 

3.2 Availability Period.  The Line of Credit is available between the date of
this Agreement and July 31, 2016, or such earlier date as the availability may
terminate as provided in this Agreement (the "Facility NO. 3 Expiration Date").

 

 

3.3  Repayment Terms.

 

 

(a)

The Borrower will pay interest on June 30, 2015, and then on the last day of
each month thereafter until payment in full of any principal outstanding under
this facility.

 

 

(b)

The Borrower will repay the principal amount outstanding on the Facility NO. 3
Expiration Date in equal installments  beginning on August 31, 2016, and on the
same day of each month thereafter, and ending on July 31, 2021 (the "Repayment
Period").  Each principal installment shall be in an amount sufficient to fully
amortize the principal amount over the Repayment Period.  In any event, on the
last day of the Repayment Period, the Borrower will repay the remaining
principal balance plus any interest then due.

 

 

(c)

The Borrower may prepay the loan in full or in part at any time.  The prepayment
will be applied to the most remote payment of principal due under this
Agreement.

 

 

3.4  Interest Rate.

(a)

The interest rate is a rate per year equal to the LIBOR Rate (Adjusted
Periodically) plus 2.5 percentage point(s).

   

(b)

The interest rate will be adjusted on the first day of the month of every month
(the "Adjustment Date") and remain fixed until the next Adjustment Date.  If the
Adjustment Date in any particular month would otherwise fall on a day that is
not a banking day then, at the Bank's option, the Adjustment Date for that
particular month will be the first banking day immediately following thereafter.

 

 

(c)

The LIBOR Rate (Adjusted Periodically) is a rate of interest equal to the rate
per annum equal to the London Interbank Offered Rate (or a comparable or
successor rate which is approved by the Bank), as published by Bloomberg (or
other commercially available source providing quotations of such rate as
selected by the Bank from time to time) as determined for each Adjustment Date
at approximately 11:00 a.m. London time two (2) London Banking Days prior to the
Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a term of one month, as adjusted from time to time in the
Bank's sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate method as reasonably selected by the Bank.  A "London Banking
Day" is a day on which banks in London are open for business and dealing in
offshore dollars.  If at any time the LIBOR Rate (Adjusted Periodically) is less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

 

(d)

Each prepayment of an amount bearing interest at the rate provided by this
paragraph, whether voluntary, by reason of acceleration or otherwise, will be
accompanied by the amount of accrued interest on the amount prepaid, and a
prepayment fee as described below.  A "prepayment" is a payment of an amount on
a date other than an Adjustment Date.

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 6 -

 

 



 

 

(e)

The prepayment fee is intended to compensate the Bank for the funding costs of
the prepaid credit, if any.  The prepayment fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
Reinvestment Rate.  The calculation is defined more fully below.

 

 

(f) 

The "Fixed Interest Rate Period" is the period during which the interest rate in
effect at the time of the prepayment does not change.  If the Fixed Interest
Rate Period does not extend for the entire remaining life of the credit, then
the following rules will apply:

 

 

 

(i)   

For any portion of the prepaid principal for which the scheduled payment date is
after the end of the Fixed Interest Rate Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.

       

(ii)     

If a prepayment is made on a date on which the interest rate resets, then there
will be no prepayment fee.

     

(g)

The prepayment fee calculation is made separately for each Prepaid Installment. 
A "Prepaid Installment" is the amount of the prepaid principal that would have
been due on a particular scheduled payment date (the "Scheduled Payment Date"). 
However, as explained in the preceding paragraph, all amounts of the credit
which would  have been paid after the end of the Fixed Interest Rate Period
shall be considered a single Prepaid Installment with a Scheduled Payment Date
(for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.

 

 

(h)

The prepayment fee for a particular Prepaid Installment will be calculated as
follows:

 

 

 

(i) 

Calculate the monthly interest payments that would have accrued on the Prepaid
Installment through the applicable Scheduled Payment Date, if the prepayment had
not been made.  The interest payments will be calculated using the Original Cost
of Funds Rate.

 

 

   

(ii) 

Next, calculate the monthly interest income which could be earned on the Prepaid
Installment if it were reinvested by the Bank at the Reinvestment Rate through
the Scheduled Payment Date.

       

(iii) 

Calculate the monthly differences of the amounts calculated in (i) minus the
amounts calculated in (ii).

       

(iv) 

If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present value of the amounts calculated in (iii), using the
Reinvestment Rate.  The result of the present value calculation is the
prepayment fee for the Prepaid Installment.

 

 

(i)

Finally, the prepayment fees for all of the Prepaid Installments are added
together.  The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

 

(j)

The following definitions will apply to the calculation of the prepayment fee:

 

 

 

(i) 

"Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

 

 

   

(ii) 

"Bank Funding Markets" means one or more wholesale funding markets available to
the Bank, including the LIBOR, Eurodollar, and SWAP markets as applicable and
available, or such other appropriate money market as determined by the Bank in
its sole discretion.

 

 

   

(iii) 

"Reinvestment Rate" means the fixed rate per annum, determined solely by the
Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

 

(k)

The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment.  The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount.  The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate.  These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

- 7 -



 



 

 

 

 

3.5  Fixed Rate Conversion Option.  

 

(a)

During the Repayment Period, the Borrower will have a one-time option (the
"Fixed Rate Conversion Option") to convert the interest rate on the loan from
the rate specified above to a fixed rate, provided no event of default then
exists under this Agreement and provided the Borrower complies with the terms of
this Paragraph.  The Borrower may exercise the Fixed Rate Conversion Option by
giving written notice to the Bank (which notice may be by facsimile
transmission) of the Borrower's election to exercise such option.  Once received
by the Bank, the Borrower's written notice to exercise the Fixed Rate Conversion
Option shall be deemed irrevocable.

 

 

(b) 

The fixed rate shall become effective on the next Adjustment Date following the
Bank's receipt of the Borrower's written notice to exercise the Fixed Rate
Conversion Option, provided such notice is received by the Bank at least five
(5) banking days prior to such Adjustment Date.  Otherwise the fixed rate shall
become effective on the second succeeding Adjustment Date.

 

 

(c)

Upon the Borrower's request, the Bank shall quote indicative rates to the
Borrower for the fixed rate.  An indicative rate is the interest rate in effect
as of a date indicated by the Bank.  The Borrower understands that such
indicative rates shall not be binding on the Bank and shall not obligate the
Bank to fix the interest rate at any specific rate.  If the Borrower properly
and timely exercises the Fixed Rate Conversion Option, then the fixed rate
applicable to the loan shall be the indicative rate as of the date and time the
Fixed Rate Conversion Option is properly and timely exercised.  The Bank will
notify the Borrower in writing of the fixed rate.  The fixed rate, once elected
in accordance with this Paragraph, will remain in effect until the last day of
the Repayment Period.

 

 

(d)

Upon exercise of the Fixed Rate Conversion Option, the Bank will determine the
amount of the monthly payments that will be necessary to repay the unpaid
principal of the loan at the fixed rate over a term equal to the remaining term
of the Repayment Period.  The Borrower will pay the amount of the new payments
beginning on the first monthly payment date following the effective date of the
fixed rate and continuing on each monthly payment date thereafter until the last
day of the Repayment Period, on which date all remaining unpaid principal and
accrued interest shall be due and payable.

 

 

(e)

The Borrower may prepay the credit in full or in part at any time.  The
prepayment will be applied to the most remote payment of principal due under
this Agreement.

 

 

(f)

Each prepayment, whether voluntary, by reason of acceleration or otherwise, will
be accompanied by the amount of accrued interest on the amount prepaid, and, if
the prepayment is made after exercise of the Fixed Rate Conversion Option, the
prepayment fee described below.

 

 

(g)

The prepayment fee is intended to compensate the Bank for the funding costs of
the prepaid credit, if any. The prepayment fee will be determined by calculating
the funding costs incurred by the Bank, based on the cost of funds at the time
the interest rate was fixed, and subtracting the interest income which can be
earned by the Bank by reinvesting the prepaid funds at the Reinvestment Rate. 
The calculation is defined more fully below.

 

 

(h)

The "Fixed Interest Rate Period" is the period during which the interest rate in
effect at the time of the prepayment does not change.  If the Fixed Interest
Rate Period does not extend for the entire remaining life of the credit, then
the following rules will apply:

 

 

 

(i) 

For any portion of the prepaid principal for which the scheduled payment date is
after the end of the Fixed Interest Rate Period, the prepayment fee for that
portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.  

 

   

(ii)  

If a prepayment is made on a date on which the interest rate resets, then there
will be no prepayment fee.

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 - 8 -

 

 

 

 

 

 

 



 

 

(i) 

The prepayment fee calculation is made separately for each Prepaid Installment. 
A "Prepaid Installment" is the amount of the prepaid principal that would have
been due on a particular scheduled payment date (the "Scheduled Payment Date"). 
However, as explained in the preceding paragraph, all amounts of the credit
which would have been  paid after the end of the Fixed Interest Rate Period
shall be considered a single Prepaid Installment with a Scheduled  Payment Date
(for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.

 

 

(j)

The prepayment fee for a particular Prepaid Installment will be calculated as
follows:

 

 

 

(i) 

Calculate the monthly interest payments that would have accrued on the Prepaid
Installment through the applicable Scheduled Payment Date, if the prepayment had
not been made.  The interest payments will be calculated using the Original Cost
of Funds Rate.

 

 

   

(ii) 

Next, calculate the monthly interest income which could be earned on the Prepaid
Installment if it were      reinvested by the Bank at the Reinvestment Rate
through the Scheduled Payment Date.

       

(iii) 

Calculate the monthly differences of the amounts calculated in (i) minus the
amounts calculated in (ii).

       

(iv) 

If the remaining term of the Fixed Interest Rate Period is greater than one
year, calculate the present  value of the amounts calculated in (iii), using the
Reinvestment Rate.  The result of the present value  calculation is the
prepayment fee for the Prepaid Installment.

 

 

(k)

Finally, the prepayment fees for all of the Prepaid Installments are added
together.  The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

 

(l)

The following definitions will apply to the calculation of the prepayment fee:

 

 

 

(i)

"Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.

 

 

   

(ii) 

"Bank Funding Markets" means one or more wholesale funding markets available to
the Bank, including the LIBOR, Eurodollar, and SWAP markets as applicable and
available, or such other appropriate money market as determined by the Bank in
its sole discretion.

 

 

   

(iii) 

"Reinvestment Rate" means the fixed rate per annum, determined solely by the
Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.

 

 

 

(m)

The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment.  The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount.  The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate.  These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.

 

 

4.

COLLATERAL

 

 

4.1  Personal Property.  The personal property listed below now owned or owned
in the future by the parties listed below will secure the Borrower's obligations
to the Bank under this Agreement.  The collateral is further defined in security
agreement(s) executed by the owners of the collateral.

 

 

(a)

Equipment and fixtures owned by the Borrower.

   

(b)

Inventory owned by the Borrower.

 


(b)          

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

 

- 9 -

 



 

 

(c)

Receivables owned by the Borrower.

 

 

5.

LOAN ADMINISTRATION AND FEES

 

 

5.1 

Fees.

 

 

The Borrower will pay to the Bank the fees set forth on Schedule A.

 

 

5.2

Collection of Payments.

 

 

(a)

Payments will be made by debit to a deposit account, if direct debit is provided
for in this Agreement or is otherwise authorized by the Borrower.  For payments
not made by direct debit, payments will be made by mail to the address shown on
the Borrower's statement, or by such other method as may be permitted by the
Bank.

 

 

(b)

Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank which will, absent manifest error, be conclusively
presumed to be correct and accurate and constitute an account stated between the
Borrower and the Bank.

 

 

5.3       Borrower's Instructions.  Subject to the terms, conditions and
procedures stated elsewhere in this Agreement, the Bank may honor instructions
for advances or repayments and any other instructions under this Agreement given
by the Borrower (if an individual), or by anyone of the individuals the Bank
reasonably believes is authorized to sign loan agreements on behalf of the
Borrower, or any other individual(s) designated by anyone of such authorized
signers (each an "Authorized Individual").   The Bank may honor any such
instructions made by anyone of the Authorized Individuals, whether such
instructions are given in writing or by telephone, telefax or Internet and
intranet websites designated by the Bank with respect to separate products or
services offered by the Bank.

 

 

5.4

Direct Debit.

 

 

(a)

The Borrower agrees that on the due date of any amount due under this Agreement,
the Bank will debit the amount  due from deposit account number NY-483043595490
owned by the Borrower or such other of the Borrower's accounts with the Bank as
designated in writing by the Borrower (the "Designated Account").  Should there
be insufficient funds in the Designated Account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by the
Borrower.

 

 

(b)

The Borrower may terminate this direct debit arrangement at any time by sending
written notice to the Bank at the address specified at the end of this
Agreement.  If the Borrower terminates this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is 0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

 

 

5.5

Banking Days.  Unless otherwise provided in this Agreement, a banking day is a
day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank's
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market.  All
payments and disbursements which would be due or which are received on a day
which is not a banking day will be due or applied, as applicable, on the next
banking day.

 

 

5.6

Interest Calculation.  Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed.  This results in more interest or a higher
fee than if a 365-day year is used.  Installments of principal which are not
paid when due under this Agreement shall continue to bear interest until paid.

 

 

5.7

Default Rate.  Upon the occurrence of any default or after maturity or after
judgment has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any unpaid interest, fees, or costs,
will at the option of the Bank bear interest at a rate which is 6.0 percentage
point(s) higher than the rate of interest otherwise provided under this
Agreement.  This may result in compounding of interest.  This will not
constitute a waiver of any default.

 

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 10 -



 

 

 

 

6.           CONDITIONS

 

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 

6.1         Authorizations.  If the Borrower or any guarantor is anything other
than a natural person, evidence that the execution, delivery and performance by
the Borrower and/or such guarantor of this Agreement and any instrument or
agreement required under this Agreement have been duly authorized.

 

6.2         Governing Documents.  If required by the Bank, a copy of the
Borrower's organizational documents.

 

6.3         Guaranties.  Guaranties signed by MTI INSTRUMENTS, INC. ("MTI
INSTRUMENTS, INC.").

 

6.4         Security Agreements.  Signed original security agreements covering
the personal property collateral which the

Bank requires.

 

6.5         Perfection and Evidence of Priority.  Evidence that the security
interests and liens in favor of the Bank are valid, enforceable, properly
perfected in a manner acceptable to the Bank and prior to all others' rights and
interests, except those the Bank consents to in writing.  All title documents
for motor vehicles which are part of the collateral must show the Bank's
interest.

 

6.6         Good Standing.  Certificates of good standing for the Borrower from
its state of formation and from any other state in which the Borrower is
required to qualify to conduct its business.

 

6.7         Insurance.  Evidence of insurance coverage, as required in the
"Covenants" section of this Agreement.

 

7.           REPRESENTATIONS AND WARRANTIES

 

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

 

7.1         Formation.  If the Borrower is anything other than a natural person,
it is duly formed and existing under the laws of the state or other jurisdiction
where organized.

 

7.2         Authorization.  This Agreement, and any instrument or agreement
required under this Agreement, are within the

Borrower's powers, have been duly authorized, and do not conflict with any of
its organizational papers.

 

7.3         Enforceable Agreement.  This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against  the Borrower in accordance with
its terms, and any instrument or agreement required under this Agreement, when
executed  and delivered, will be similarly legal, valid, binding and
enforceable.

 

7.4         Good Standing.  In each state in which the Borrower does business,
it is properly licensed, in good standing, and, where required, in compliance
with fictitious name statutes.

 

7.5         No Conflicts.  This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.

 

7.6         Financial Information.  All financial and other information that has
been or will be supplied to the Bank is sufficiently complete to give the Bank
accurate knowledge of the Borrower's (and any guarantor's) financial condition,
including all material contingent liabilities.  Since the date of the most
recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor).  If the Borrower is
comprised of the trustees of a trust, the above representations shall also
pertain to the trustor(s) of the trust.

 

 

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 11 -



 

 

 

 

7.7         Lawsuits.  There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost, would impair the Borrower's
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.

 

7.8         Collateral.  All collateral required in this Agreement is owned by
the grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.

 

7.9         Permits, Franchises.  The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.

 

7.10       Other Obligations.  The Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.

 

7.11       Tax Matters.  The Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year and all taxes due have
been paid, except as have been disclosed in writing to the Bank.

 

7.12       No Event of Default.  There is no event which is, or with notice or
lapse of time or both would be, a default under this Agreement.

 

7.13       Insurance.  The Borrower has obtained, and maintained in effect, the
insurance coverage required in the "Covenants" section of this Agreement.

 

7.14       ERISA Plans.

 

(a)

Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.

 

 

(b)

With respect to any Plan subject to Title IV of ERISA:

 

 

 

(i) 

No reportable event has occurred under Section 4043(c) of ERISA which requires
notice.  

 

   

(ii) 

No action by the Borrower or any ERISA Affiliate to terminate or withdraw from
any Plan has been taken and no notice of intent to terminate a Plan has been
filed under Section 4041 or 4042 of ERISA.  

 

(c)

The following terms have the meanings indicated for purposes of this Agreement:

     

(i)

"Code" means the Internal Revenue Code of 1986, as amended.        

(ii)

 "ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
 

 

   

(iii)

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code.  

 

   

(iv) 

"Plan" means a plan within the meaning of Section 3(2) of ERISA maintained or
contributed to by the Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.  

 

 

 

 

8.           COVENANTS

 

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

8.1         Use of Proceeds.

 

(a)         To use the proceeds of Facility No.1 only for working capital.

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

- 12 -

 

 



 

 



(c)

To use the proceeds of Facility No.2 only to support a stock repurchase plan.

   

(d)

To use the proceeds of Facility No. 3 only to purchase new equipment.

   

8.2       Financial Information.  To provide the following financial information
and statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time.  The Bank reserves the
right, upon written  notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than  otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants  in this Agreement.

 

 

(a)

Within 120 days of the fiscal year end, the annual financial statements of the
Borrower.  These financial statements must be reviewed by a Certified Public
Accountant acceptable to the Bank.  The statements shall be prepared on a
consolidated basis.

 

 

(b)

Within 120 days of the end of each fiscal year, a compliance certificate of the
Borrower signed by an authorized financial  officer, and setting forth whether
there existed as of the date of such financial statements and whether there
exists as of the date of the certificate, any default under this Agreement
applicable to the party submitting the information and, if any such default
exists, specifying the nature thereof and the action the party is taking and
proposes  to take with respect thereto.

 

 

(c) 

A detailed receivables aging of the Borrower by invoice or a summary aging by
account debtor, as specified by the Bank, within 120 days after the end of each
fiscal year.

 

 

(d)

A detailed accounts payable aging of the Borrower by invoice or a summary aging
by account creditor, as specified by the Bank, within 120 days after the end of
each fiscal year.

 

 

8.3       Debt Service Coverage Ratio.  To maintain on a consolidated basis a
Debt Service Coverage Ratio of at least 1.25:1.0.

 

 

"Debt Service Coverage Ratio" means the ratio of Cash Flow to the sum of the
current portion of long-term debt and the current portion of capitalized lease
obligations, plus interest expense on all obligations.

 

 

"Cash Flow" is defined as (a) net income, after income tax,  (b) less income or
plus loss from discontinued operations and extraordinary items, (c) plus
depreciation, depletion, and amortization, (d) plus interest expense on all
obligations, and (e) minus  dividends, withdrawals, and other distributions. 
This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period.  The current portion of long-term liabilities
will be measured as of the date twelve (12) months prior to the current
financial statement.

 

 

8.4   Bank as Principal Depository.  To maintain the Bank or one of its
affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.

 

 

8.5   Other Debts.  Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank or to any
affiliate of the Bank), or become liable for the liabilities of others, without
the Bank's written consent.  This does not prohibit:

 

 

(a)

Acquiring goods, supplies, or merchandise on normal trade credit.

   

(b)

Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

   

(c)

Additional debts and lease obligations for the acquisition of fixed assets, to
the extent permitted elsewhere in this Agreement.

 

 

 

 

8.6  Other Liens.  Not to create, assume, or allow any security interest or lien
(including judicial liens) on property the Borrower now or later owns, except:

 

 

 

 

(a)

Liens and security interests in favor of the Bank or any affiliate of the Bank.

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

- 13 -

 

 



 

 

 

(b)

Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 

 

(c)

Additional purchase money security interests in assets acquired after the date
of this Agreement.

 

 

8.7       Maintenance of Assets.

 

 

(a)

Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower's business or the Borrower's assets except inventory sold in the
ordinary course of the Borrower's business.

 

 

(b)

Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.

 

 

(c)

Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

 

(d)

To maintain and preserve all rights, privileges, and franchises the Borrower now
has.

 

 

(e)

To make any repairs, renewals, or replacements to keep the Borrower's properties
in good working condition.

 

 

8.8       Investments.  Not to have any existing, or make any new, investments
in any individual or entity, or make any capital contributions or other
transfers of assets to any individual or entity, except for:

 

 

(a)

Existing investments disclosed to the Bank in writing.         

   

(b)

Investments in any of the following:

     

(i) 

certificates of deposit;

 

 

   

(ii) 

U.S. treasury bills and other obligations of the federal government;

 

 

   

(iii) 

readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 

 

8.9       Loans.  Not to make any loans, advances or other extensions of credit
to any individual or entity, except for:

 

(a) 

Existing extensions of credit disclosed to the Bank in writing.

   

(b)

Extensions of credit to the Borrower's current subsidiaries.

 

 

(c)

Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

 

 

8.10     Change of Management.  Not to make any substantial change in the
present executive or management personnel of the Borrower.

 

 

8.11     Change of Ownership.  Not to cause, permit, or suffer any change in
capital ownership such that there is a change of more than twenty-five percent
(25%) in the direct or indirect capital ownership of the Borrower.

 

 

8.12     Additional Negative Covenants.  Not to, without the Bank's written
consent:

 

 

(a)

Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.

 

 

(b)

Acquire or purchase a business or its assets.

 

 

(c)

Engage in any business activities substantially different from the Borrower's
present business.

   

(d)

Liquidate or dissolve the Borrower's business.

 

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 14 -

 



 

 

 



(e)

Voluntarily suspend the Borrower's business.

 

 

8.13      Notices to Bank.  To promptly notify the Bank in writing of:

 

 

(a)

Any substantial dispute between any governmental authority and the Borrower or
any Obligor.

 

 

(b)

Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

 

 

(c)

Any change in the Borrower's or any Obligor's name, legal structure, principal
residence, or name on any driver's license or special identification card issued
by any state (for an individual), state of registration (for a registered
entity),  place of business, or chief executive office if the Borrower or any
Obligor has more than one place of business.

 

 

For purposes of this Agreement, "Obligor" shall mean any guarantor, or any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.

 

 

8.14      Insurance.

 

 

(a)

General Business Insurance.  To maintain insurance as is usual for the business
it is in.

 

 

(b)

Insurance Covering Collateral.  To maintain all risk property damage insurance
policies (including without limitation windstorm coverage, and hurricane
coverage as applicable) covering the tangible property comprising the
collateral.   Each insurance policy must be for the full replacement cost of the
collateral and include a replacement cost endorsement.  The insurance must be
issued by an insurance company acceptable to the Bank and must include a
lender's loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.

 

 

(c)

Evidence of Insurance.  Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

 

 

8.15       Compliance with Laws.  To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower's business.  The Bank shall have no
obligation to make any advance to the Borrower except in compliance with all
applicable laws and regulations and the Borrower shall fully cooperate with the
Bank in complying with all such applicable laws and regulations.

 

8.16       Books and Records.  To maintain adequate books and records.

 

8.17       Audits.  To allow the Bank and its agents to inspect the Borrower's
properties and examine, audit, and make copies of books and records at any
reasonable time.  If any of the Borrower's properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank's requests for information concerning such
properties, books and records.

 

8.18       Perfection of Liens.  To help the Bank perfect and protect its
security interests and liens, and reimburse it for related costs it incurs to
protect its security interests and liens.

 

8.19       Cooperation.  To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.

 

9.           HAZARDOUS SUBSTANCES

 

9.1         Indemnity Regarding Hazardous Substances.  The Borrower will
indemnify and hold harmless the Bank from any loss or liability the Bank incurs
in connection with or as a result of this Agreement, which directly or
indirectly arises out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous 
substance.  This indemnity will apply whether the hazardous substance is on,
under or about the Borrower's property or operations or property leased to the
Borrower.  The indemnity includes but is not limited to attorneys' fees
(including the reasonable estimate of the allocated cost of in-house counsel and
staff).  The indemnity extends to the Bank, its parent, subsidiaries and all of
their directors, officers, employees, agents, successors, attorneys and assigns.

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

- 15 -

 

 

 

 

 

 



 

 

 

 

9.2         Compliance Regarding Hazardous Substances.  The Borrower represents
and warrants that the Borrower has complied with all current and future laws,
regulations and ordinances or other requirements of any governmental authority
relating to or imposing liability or standards of conduct concerning protection
of health or the environment or hazardous substances.

 

9.3         Notices Regarding Hazardous Substances.  Until full repayment of the
loan, the Borrower will promptly notify the Bank in writing of any threatened or
pending investigation of the Borrower or its operations by any governmental
agency under any current or future law, regulation or ordinance pertaining to
any hazardous substance.

 

9.4         Site Visits, Observations and Testing.  The Bank and its agents and
representatives will have the right at any reasonable time, after giving
reasonable notice to the Borrower, to enter and visit any locations where the
collateral securing this Agreement (the "Collateral") is located for the
purposes of observing the Collateral, taking and removing environmental samples,
and conducting tests.  The Borrower shall reimburse the Bank on demand for the
costs of any such environmental investigation and testing.  The Bank will make
reasonable efforts during any site visit, observation or testing conducted
pursuant to this paragraph to avoid interfering with the Borrower's use of the
Collateral.  The Bank is under no duty to observe the Collateral or to conduct
tests, and any such acts by the Bank will be solely for the purposes of
protecting the Bank's security and preserving the Bank's rights under this
Agreement.  No site visit, observation or testing or any report or findings made
as a result thereof ("Environmental Report") (i) will result in a waiver of any
default of the Borrower; (ii) impose any liability on the Bank; or (iii) be a
representation or warranty of any kind regarding the Collateral (including its
condition or value or compliance with any laws) or the Environmental Report
(including its accuracy or completeness).  In the event the Bank has a duty or
obligation under applicable laws, regulations or other requirements to disclose
an Environmental Report to the Borrower or any other party, the Borrower
authorizes the Bank to make such a disclosure.  The Bank may also disclose an
Environmental Report to any regulatory authority, and to any other parties as
necessary or appropriate in the Bank's judgment.   The Borrower understands and
agrees that any Environmental Report or other information regarding a site
visit, observation or testing that is disclosed to the Borrower by the Bank or
its agents and representatives is to be evaluated (including any reporting or
other disclosure obligations of the Borrower) by the Borrower without advice or
assistance from the Bank.

 

9.5         Definition of Hazardous Substances.  "Hazardous substances" means
any substance, material or waste that is or becomes designated or regulated as
"toxic," "hazardous," "pollutant," or "contaminant" or a similar designation or
regulation under any current or future federal, state or local law (whether
under common law, statute, regulation or otherwise) or judicial  or
administrative interpretation of such, including without limitation petroleum or
natural gas.

 

9.6         Continuing Obligation.  The Borrower's obligations to the Bank under
this Article, except the obligation to give notices to the Bank, shall survive
termination of this Agreement and repayment of the Borrower's obligations to the
Bank under this Agreement.

 

1O.         DEFAULT AND REMEDIES

 

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement.  In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements  required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity.  If an event of
default occurs under the paragraph entitled "Bankruptcy/Receivers," below, with
respect to the Borrower, then the entire debt outstanding under this Agreement
will automatically be due immediately.

 

10.1       Failure to Pay.  The Borrower fails to make a payment under this
Agreement when due.

 

10.2       Covenants.  Any default in the performance of or compliance with any
obligation, agreement or other provision contained in this Agreement (other than
those specifically described as an event of default in this Article).

 

10.3       Other Bank Agreements.  Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty; or any representation or warranty made by any guarantor is false
when made or deemed to be made; or any default occurs under any other agreement
the Borrower (or any Obligor) or any of the Borrower's related entities or
affiliates has with the Bank or any affiliate of the Bank.

 

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

- 16 -

 

 



 

 

 

 

 

 

 


 

10.4       Cross-default.  Any default occurs under any agreement in connection
with any credit the Borrower (or any Obligor) or any of the Borrower's related
entities or affiliates has obtained from anyone else or which the Borrower (or
any Obligor) or any of the Borrower's related entities or affiliates has
guaranteed.

 

10.5       False Information.  The Borrower or any Obligor has given the Bank
false or misleading information or representations.

 

10.6       Bankruptcy/Receivers.  The Borrower, any Obligor, or any general
partner of the Borrower or of any Obligor files a bankruptcy petition, a
bankruptcy petition is filed against any of the foregoing parties and such
petition is not dismissed within a period of forty-five (45) days after the
filing, or the Borrower, any Obligor, or any general partner of the Borrower or
of any Obligor  makes a general assignment for the benefit of creditors; or a
receiver or similar official is appointed for a substantial portion of
borrower's or any Obligor's business; or the business is terminated, or such
Obligor is liquidated or dissolved.

 

10.7       Lien Priority.  The Bank fails to have an enforceable first lien
(except for any prior liens to which the Bank has consented in writing) on or
security interest in any property given as security for this Agreement (or any
guaranty).

 

10.8       Judgments.  Any notice of judgment lien is filed against the Borrower
or any Obligor; or a notice of levy and/or of a writ of attachment or execution,
or other like process, is served against the assets of the Borrower or any
Obligor in an aggregate amount of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) or more.

 

10.9       Material Adverse Change.  A material adverse change occurs, or is
reasonably likely to occur, in the Borrower's (or any Obligor's) business
condition (financial or otherwise), operations or properties, or ability to
repay the credit; or the Bank determines that it is insecure for any other
reason.

 

10.10     Government Action.  Any government authority takes action that the
Bank believes materially adversely affects the Borrower's or any Obligor's
financial condition or ability to repay.

 

10.11     ERISA Plans.  A reportable event occurs under Section 4043(c) of
ERISA, or any Plan termination (or commencement of proceedings to terminate a
Plan) or the full or partial withdrawal from a Plan under Section 4041 or 4042
of ERISA occurs; provided such event or events could reasonably be expected, in
the judgment of the Bank, to have a material adverse effect.

 

11.         ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

11.1       GAAP.  Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

 

11.2       Governing Law.  Except to the extent that any law of the United
States may apply, this Agreement shall be governed and interpreted according to
the laws of New York (the "Governing Law State"), without regard to any choice
of law, rules or principles to the contrary.  Nothing in this paragraph shall be
construed to limit or otherwise affect any rights or remedies of the Bank under
federal law.

 

11.3       Venue and Jurisdiction.  The Borrower agrees that any action or suit
against the Bank arising out of or relating to this Agreement shall be filed in
federal court or state court located in the Governing Law State.  The Borrower
agrees that the Bank shall not be deemed to have waived its rights to enforce
this section by filing an action or suit against the Borrower in a venue outside
of the Governing Law State.  If the Bank does commence an action or suit arising
out of or relating to this Agreement, the Borrower agrees that the case may be
filed in federal court or state court in the Governing Law State.  The Bank
reserves the right to commence an action or suit in any other jurisdiction where
the Borrower, any Guarantor, or any collateral has any presence or is located. 
The Borrower consents to personal jurisdiction and venue in such forum selected
by the Bank and waives any right to contest jurisdiction and venue and the
convenience of any such forum.  The provisions of this section are material
inducements to the Bank's acceptance of this Agreement.

 

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 17 -

 

 

 



 

 

 

 

11.4      Successors and Assigns.  This Agreement is binding on the Borrower's
and the Bank's successors and assignees.   The Borrower agrees that it may not
assign this Agreement without the Bank's prior consent.  The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees.  If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.

 

11.5      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER DOCUMENTS
CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES THAT THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE.

 

11.6      Waiver of Class Actions.  The terms "Claim" or "Claims" refer to any
disputes, controversies, claims, counterclaims, allegations of liability,
theories of damage, or defenses between Bank of America, NA, its subsidiaries
and affiliates, on the one hand, and the other parties to this Agreement, on the
other hand (all of the foregoing each being referred to as a "Party" and
collectively as the "Parties").  Whether in state court, federal court, or any
other venue, jurisdiction, or before any tribunal, the Parties agree that all
aspects of litigation and trial of any Claim will take place without resort to
any form of class or representative action.  Thus the Parties may only bring
Claims against each other in an individual capacity and waive any right they may
have to do so as a class representative or a class member in a class or
representative action.  THIS CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM
PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION
REGARDING A CLAIM.

 

11.7      Severability; Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced.   The Bank retains all
rights, even if it makes a loan after default.  If the Bank waives a default, it
may enforce a later default.  Any consent or waiver under this Agreement must be
in writing.

 

11.8      Expenses.

 

(a) 

The Borrower shall pay to the Bank immediately upon demand the full amount of
all payments, advances, charges, costs and expenses, including reasonable
attorneys' fees, expended or incurred by the Bank in connection with (i) the
negotiation and preparation of this Agreement and any related agreements, the
Bank's continued administration  of this Agreement and such related agreements,
and the preparation of any amendments and waivers related to this Agreement or
such related agreements, (ll) filing, recording and search fees, appraisal fees,
field examination fees, title report fees, and documentation fees with respect
to any collateral and books and records of the Borrower or any Obligor, (iii)
the Bank's costs or losses arising from any changes in law which are allocated
to this Agreement or any credit outstanding under this Agreement, and (iv) costs
or expenses required to be paid by the Borrower or any Obligor that are paid,
incurred or advanced by the Bank.

 

 

(b)

 The Borrower will indemnify and hold the Bank harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (i) this Agreement or any document required
hereunder, (ii) any credit extended or committed by the Bank to the Borrower
hereunder, and (iii) any litigation or proceeding related to or arising out of
this Agreement, any such document, or any such credit, including, without
limitation, any act resulting from the Bank complying with instructions the Bank
reasonably believes are made by any Authorized Individual.  This paragraph will
survive this Agreement's termination, and will benefit the Bank and its
officers, employees, and agents.

 

 

(c)

The Borrower shall reimburse the Bank for any reasonable costs and attorneys'
fees incurred by the Bank in connection with (i) the enforcement or preservation
of the Bank's rights and remedies and/or the collection of any obligations of
the Borrower which become due to the Bank and in connection with any "workout"
or restructuring, and (ii) the prosecution or defense of any action in any way
related to this Agreement, the credit provided hereunder or any related
agreements, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by the Bank or any other person) relating to
the Borrower or any other person or entity.

Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

- 18 -

 

 

 

 



 

 

 

 

 

11.9      Set-Off.  Upon and after the occurrence of an event of default under
this Agreement, (a) the Borrower hereby authorizes the Bank, at any time and
from time to time, without notice, which is hereby expressly waived by the
Borrower, and whether or not the Bank shall have declared any credit subject
hereto to be due and payable in accordance with the terms hereof, to set off
against, and to appropriate and apply to the payment of, the Borrower's
Obligations (whether matured or unmatured, fixed or contingent, liquidated or
unliquidated), any and all amounts owing by the Bank to the Borrower (whether
payable in U.S. dollars or any other currency, whether matured or unmatured, and
in the case of deposits, whether general or special (except trust and escrow
accounts), time or demand and however evidenced), and (b) pending any such
action, to the extent necessary, to hold such amounts as collateral to secure
such Obligations and to return as unpaid for insufficient funds any and all
checks and other items drawn against any deposits so held as the Bank, in its
sole discretion, may elect.  The Borrower hereby grants to the Bank a security
interest in all deposits and accounts maintained with the Bank to secure the
payment of all Obligations of the Borrower to the Bank under this Agreement and
all agreements, instruments and documents related to this Agreement. 
"Obligations" means all obligations, now or hereafter existing, of the Borrower
to the Bank under this Agreement and under any other agreement or instrument
executed in connection with this Agreement.

 

11.10     One Agreement.  This Agreement and any related security or other
agreements required by this Agreement constitute the entire agreement between
the Borrower and the Bank with respect to each credit subject hereto and
supersede all prior negotiations, communications, discussions and correspondence
concerning the subject matter hereof.  In the event of any conflict between this
Agreement and any other agreements required by this Agreement, this Agreement
will prevail.

 

11.11     Notices.  Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing.  Notices and other communications  shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

 

11.12     Headings.  Article and paragraph headings are for reference only and
shall not affect the interpretation or meaning of any provisions of this
Agreement.

 

11.13     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.  Delivery of an executed counterpart of this Agreement (or of any
agreement or document required by this Agreement and any amendment to this
Agreement) by telecopy or other electronic imaging means shall be as effective
as delivery of a manually executed counterpart of this Agreement; provided,
however, that the telecopy or other electronic image shall be promptly followed
by an original if required by the Bank.

 

11.14     Borrower Information; Reporting to Credit Bureaus.  The Borrower
authorizes the Bank at any time to verify or check any information given by the
Borrower to the Bank, check the Borrower's credit references, verify employment,
and obtain credit reports.  The Borrower agrees that the Bank shall have the
right at all times to disclose and report to credit reporting agencies and
credit rating agencies such information pertaining to the Borrower and/or all
guarantors as is consistent with the Bank's policies and practices from time to
time in effect.

 

11.15     Customary Advertising Material.  The Borrower and each Obligor consent
to the publication by the Bank of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Borrower or such Obligor.

 

11.16     Amendment and Restatement of Prior Agreement.  This Agreement is an
amendment and restatement, in its entirety, of the Loan Agreement entered into
as of May 5, 2014, between the Bank and the Borrower, and any indebtedness
outstanding thereunder shall be deemed to be outstanding under this Agreement. 
Nothing in this Agreement shall be deemed to be a repayment or novation of the
indebtedness, or to release or otherwise adversely affect any lien, mortgage or
security interest securing such indebtedness or any rights of the Bank against
any guarantor, surety or other party primarily or secondarily liable for such
indebtedness.

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 19 -

 

 

 

 



 

 

 

 

 

11.17    Amendments.  This Agreement may be amended or modified only in writing
signed by each party hereto.

 

11.18     Limitation of Interest and Other Charges.  If, at any time, the rate
of interest, together with all amounts which constitute  interest and which are
reserved, charged or taken by the Bank as compensation for fees, services or
expenses incidental to the making, negotiating or collection of the loan
evidenced hereby, shall be deemed by any competent court of law, governmental 
agency or tribunal to exceed the maximum rate of interest permitted to be
charged by the Bank to the Borrower under applicable law, then, during such time
as such rate of interest would be deemed excessive, that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest so permitted shall be deemed a voluntary prepayment of
principal.  As used herein, the term "applicable law" shall mean the law in
effect as of the date hereof;  provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Agreement shall be governed by such new law as of its effective date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 20 -

 



 

 

 

 

The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.

 

Bank:

  

   Bank of America, N.A.

 

 

By:  /s/ Scott L. Card, Senior Vice
President                                      .

 

 

Borrower:         

 

MECHANICAL TECHNOLOGY, INCORPORATED

 

   By:  /s/ Rick Jones, Chief Financial Officer

 

 




Address where notices to MECHANICAL TECHNOLOGY,        

Address where notices to the Bank are to be sent:

INCORPORATED are to be sent:

 

 

 
 

325 Washington Avenue Ext              

Doc Retention - GCF

Albany,  NY 12205                 

CT2-515-BB-03

 

70 Batterson Park Road

 

Farmington, CT 06032

 

 

Telephone:      518.218.2550          

Facsimile:           (866) 255-9922

 

 

 

Federal law requires Bank of America, N.A. (the "Bank") to provide the following
notice.  The notice is not part of the foregoing    agreement or instrument and
may not be altered.  Please read the notice carefully.

 

(1)          USA PATRIOT ACT NOTICE

 

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan. 
The Bank will ask for the Borrower's legal name, address, tax ID number or
social security number and other identifying information.  The Bank may also ask
for additional information or documentation or take other actions  reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

 

 

 

 

 

 

 

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 21 -

 

 



 

 

 



SCHEDULE A

 

FEES

 

 

(a)

Waiver Fee.  If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank's option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrower requests the waiver or amendment.  Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower.  The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

 

(b)

Late Fee.  To the extent permitted by law, the Borrower agrees to pay a late fee
in an amount not to exceed four percent (4%) of any payment that is more than
fifteen (15) days late; provided that such late fee shall be reduced to two
percent (2%) of any required principal and interest payment that is not paid
within fifteen (15) days of the date it is due if the loan is secured by a
mortgage on an owner-occupied residence.  The imposition and payment of a late
fee shall not constitute a waiver of the Bank's rights with respect to the
default.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


Ref #: 1001919277 : - Mechanical Technology, Incorporated

Standard Loan Agreement

 

 

- 22 -